Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13, 17, 18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 17, 21, 23 and 24 of USPAT 10,979,022 B2.  
As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.
Current Application
USPAT 10,979,022
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
17
16
18
17
20
21
21
23
22
24


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “5.170 GHz to 5.330 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 16, 17, 21, 23 and 24 of the patent meets claims 1-13, 17, 18 and 20-22 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 16, 17, 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 18, 19, 22 and 24-29 of USPAT 10,985,732 B2.  

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.

Current Application
USPAT 10,985,732 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
16
18
17
19
20
22
21
24
22
25
23
26
24
27
25
28
26
29


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “5.490 GHz to 5.835 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 18, 19, 22 and 24-29 of the patent meets claims 1-13, 16, 17, 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 15-17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 19-21, 24 and 26-31 of USPAT 10,979,024 B2.  

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.

Current Application
USPAT 10,979,024 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
15
19
16
20
17
21
20
24
21
26
22
27
23
28
24
29
25
30
26
31


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “5.150 GHz to 5.350 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 19-21, 24 and 26-31 of the patent meets claims 1-13, 15-17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 16, 17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, 18, 22 and 24-29 of USPAT 10,979,023 B2.  

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.

Current Application
USPAT 10,979,023 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
16
17
17
18
20
22
21
24
22
25
23
26
24
27
25
28
26
29


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “5.85 GHz to 5.925 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 17, 18, 22 and 24-29 of the patent meets claims 1-13, 16, 17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 16, 17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 21, 22, 25 and 27-32 of USPAT 10,979,025 B2.  

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.

Current Application
USPAT 10,979,025 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
16
21
17
22
20
25
21
27
22
28
23
29
24
30
25
31
26
32


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “4.4 GHz to 5.0 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 21, 22, 25 and 27-32 of the patent meets claims 1-13, 16, 17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 16, 17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 19, 20, 23 and 25-30 of USPAT 10,979,026 B2.  

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.

Current Application
USPAT 10,979,026 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
16
19
17
20
20
23
21
25
22
26
23
27
24
28
25
29
26
30


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the US Patent as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the USPAT “5.170 GHz to 5.835 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the USPAT to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 19, 20, 23 and 25-30 of the patent meets claims 1-13, 16, 17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 15-18 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18 and 20-26 of co-pending Application No 16/541,076. 
This is a provisional nonstatutory double patenting rejection.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting co-pending application.
Current Application
Co-Pending Application 16/541,076
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
15
15
16
16
17
17
18
18
20
20
21
21
22
22
23
23
24
24
25
25
26
26


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the co-pending application as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the co-pending application “5.170 GHz to 5.835 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the co-pending application to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 15-18 and 20-26 of the co-pending application meets claims 1-13, 15-18 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 15-17 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-17, 21 and 23-28 of co-pending Application No 16/504,135. 
This is a provisional nonstatutory double patenting rejection.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting co-pending application.
Current Application
Co-Pending Application 16/504,135
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
15
15
16
16
17
17
20
21
21
23
22
24
23
25
24
26
25
27
26
28


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the co-pending application as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the co-pending application “3.500 GHz to 3.600 GHz.” However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the co-pending application to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 15-17, 21 and 23-28 of the co-pending application meets claims 1-13, 15-17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13, 15-17 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-17 and 22-28 of co-pending Application No 16/514,717. 

This is a provisional nonstatutory double patenting rejection.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting co-pending application.
Current Application
Co-Pending Application 16/514,717
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
15
15
16
16
17
17
20
22
21
23
22
24
23
25
24
26
25
27
26
28


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the co-pending application as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the co-pending application “2.515 GHz to 2.675 GHz.”  However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the co-pending application to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13, 15-17 and 22-28 of the co-pending application meets claims 1-13, 15-17 and 20-26 of the present application under obviousness-type double patenting rejection.

Claims 1-13 and 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-26 of co-pending application 16,828,675.
This is a provisional nonstatutory double patenting rejection.

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.
Current Application
Co-Pending Application 16,828,675
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26


As disclosed in the chart above, the current application claims substantially recite the same limitations recited in claims of the co-pending application as listed above except for the following: the present application recited a different bandwidth range “3.55 GHz to 3.7 GHz” than the co-pending application ““5.170 GHz to 5.330 GHz.”  However, it would have been common knowledge in the art to have scaled/tune the recited resonators to provide a higher or lower resonance frequency and hence it would have been obvious to one of ordinary skill in the art to have modified the center frequency and bandwidth of the co-pending application to match the instant application because such a modification would have been merely a design consideration. Therefore claims 1-13 and 15-26 of the co-pending application meets claims 1-13 and 15-26 of the present application under obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  NPL “A Wideband Bulk Acoustic Wave Filter with Modified Lattice Configuration” in view of the Kim et al. NPL “Highly Miniaturized RF Bandpass Filter Based on Thin-Film Bulk Acoustic-Wave Resonator for 5-GHz-Band Application”.

	In regards claim 23, Yang et al. teaches in Fig. 4 and Fig. 5 of Yang et al. teaches an RF circuit device comprising the following:  
A differential input port, e.g. on the left; 
A top serial configuration including first and second top resonators coupled between first to third top nodes; 
A bottom serial configuration including first and second bottom resonators coupled between first to third bottom nodes; 
A first lattice configuration on the left in Fig. 5 (between the inductors L1 & L2) including first and second shunt resonators cross-coupled with each other and between the first top resonator, first bottom resonator, second top resonator and second bottom resonator; a second lattice configuration on the right in Fig. 5 (between the inductors L2 & L3) including first and second shunt resonators cross-coupled with each other and coupled between the first and second top and bottom resonators; and 
A differential output port on the right.
Wherein the top serial configuration and the bottom serial configuration are each coupled to both the differential input port on the left and the differential output port on the right.  That is, the top serial configuration is coupled between a top terminal of the 2-terminal differential input port and a top terminal of the 2-terminal differential output port, and the bottom serial configuration is coupled between a bottom terminal of the 2-terminal differential input port and a bottom terminal of the 2-terminal differential output port.
In regards to claim 24, Fig. 5 shows in the bottom half thereof a first Balun (i.e. balanced-unbalanced converter) coupled to the differential input port and a second Balun coupled to the differential output port.  
In regards to claim 25, based on Figs. 4 and 5 of Yang et al. disclose the RF circuit device including an inductor device L1 coupled between the differential input port terminals and an inductor device L3 coupled between the differential output port terminals.
In regards to claim 26, the RF circuit device further comprises:  previously mentioned inductor device L1, which can also be described as being a first inductor device L1 coupled between the first top node and first bottom node of the top and bottom serial configurations respectively; a second inductor device L2 coupled between the second top node and second bottom node of the top and bottom serial configurations respectively; and the previously mentioned inductor L3, which can also be described as a third inductor device coupled between the third top node and third bottom node of the top and bottom serial configurations respectively.

Yang et al. doesn’t teach in regards to claim 23, wherein the lattice filter has a center frequency of 3.625 GHz  and a bandwidth from 3.55 GHz to 3.7 GHz (i.e. based on Fig. 6, Yang et al. lattice filter has a center frequency of 3.25 GHz).

However, Kim et al. exemplary teaches in Fig. 15 a BAW filter comprising a plurality of BAW resonators. Kim et al. teaches in the text on Page 1223 and the Paragraph directly under Fig. 15 that the operation frequency of the filter can be modified by changing the thickness of the bulk acoustic wave (BAW) resonators and that the bandwidth can be modified by modifying a top electrode material.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the lattice filter of Yang et al. by having designed it to have a center frequency of 3.625 GHz and bandwidth from 2.9 GHz to 3.5 GHz, because such an obvious modification as the frequency of operation and bandwidth of a filter would have been dependent upon design specifications of each individual intended use, and because one of ordinary skill in the art of such BAW resonator filters would have been well versed in the modification of the thicknesses of the resonators or materials of the resonators, as explicitly suggested by Kim (see text on Page 1223 and paragraph directly under Fig. 15 on page 1224), needed to have provided desired filter specifications of center frequency and bandwidth desired for each individual intend use of the filter.  

Allowable Subject Matter

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Statement of reasons for the indication of allowable subject matter will be provided once the double patenting rejections noted above have been addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843